Case 3:11-cr-00138-TJC-JRK Document 444 Filed 07/29/20 Page 1 of 5 PageID 2963




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                        Case No.:   3:11-cr-138-J-32JRK-5

    CASEY KEITH SHULER

                                           /

                                       ORDER

          This case is before the Court on Defendant Casey Keith Shuler’s

    emergency Motion for Compassionate Release (Doc. 440) and counsel’s affidavit

    (Doc. 441). Defendant is a 44-year-old inmate incarcerated at Yazoo City Low

    FCI, serving a 144-month term of imprisonment for conspiracy to distribute five

    kilograms or more of cocaine. (Doc. 266, Judgment; Doc. 412, Order Granting

    Sentence Reduction Under Amendment 782). According to the Bureau of

    Prisons (BOP), he is scheduled to be released from prison on December 11, 2021.

    Defendant seeks a reduction in sentence under the compassionate release

    statute, 18 U.S.C. § 3582(c)(1)(A), because of the Covid-19 pandemic and

    because he claims to have spinal meningitis.

          The United States opposes the Motion because Defendant did not exhaust

    his administrative remedies, because Defendant has not demonstrated

    extraordinary and compelling circumstances, because the BOP is taking



                                          1
Case 3:11-cr-00138-TJC-JRK Document 444 Filed 07/29/20 Page 2 of 5 PageID 2964




    significant measures to respond to the Covid-19 crisis, and because the §

    3553(a) factors do not support a reduction in sentence. (Doc. 443, Response).

          Ordinarily, a district court “may not modify a term of imprisonment once

    it has been imposed.” 18 U.S.C. § 3582(c). However, as amended by the First

    Step Act, § 3582(c) provides in relevant part:

          (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of
             the Bureau of Prisons to bring a motion on the defendant's behalf
             or the lapse of 30 days from the receipt of such a request by the
             warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction

          …

          and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy statement on

    compassionate release is set forth at U.S.S.G. § 1B1.13. 1 A movant for


    1     The policy statement provides:

          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
          3582(c)(1)(A), the court may reduce a term of imprisonment (and may
          impose a term of supervised release with or without conditions that does
          not exceed the unserved portion of the original term of imprisonment) if,
          after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
          that they are applicable, the court determines that—


                                               2
Case 3:11-cr-00138-TJC-JRK Document 444 Filed 07/29/20 Page 3 of 5 PageID 2965




    compassionate release bears the burden of proving that a reduction in sentence

    is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

    2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d

    328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of

    proving that a sentence reduction is appropriate).

          The Court assumes, for the sake of discussion, that Defendant submitted

    a request for compassionate release to the warden of his facility on April 8, 2020

    (Doc. 440 at 3), such that he satisfied § 3582(c)(1)(A)’s 30-day exhaustion

    alternative. Nevertheless, Defendant has not established “extraordinary and

    compelling” reasons for compassionate release. See 18 U.S.C. § 3582(c)(1)(A);

    U.S.S.G. § 1B1.13 & cmt. 1. As the Third Circuit Court of Appeals recently

    observed, the mere existence of Covid-19 cannot independently justify

    compassionate release, “especially considering BOP's statutory role, and its

    extensive and professional efforts to curtail the virus's spread.” United States



          (1)    (A) Extraordinary and compelling reasons warrant the reduction;
                 or
                 (B) The defendant (i) is at least 70 years old; and (ii) has served at
                 least 30 years in prison pursuant to a sentence imposed under 18
                 U.S.C. § 3559(c) for the offense or offenses for which the defendant
                 is imprisoned;
          (2) The defendant is not a danger to the safety of any other person or to
              the community, as provided in 18 U.S.C. § 3142(g); and
          (3) The reduction is consistent with this policy statement.
    U.S.S.G. § 1B1.13. The commentary defines “extraordinary and compelling reasons”
    to mean a defendant’s medical condition, old age, certain family circumstances, or
    “other reasons” as determined by the Director of BOP, as set forth in § 1B1.13, cmt. 1.


                                               3
Case 3:11-cr-00138-TJC-JRK Document 444 Filed 07/29/20 Page 4 of 5 PageID 2966




    v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Defendant claims that he either

    currently has or formerly had spinal meningitis (Doc. 440 at 2, 3-4, 6), but he

    offers no medical records verifying that he currently suffers from spinal

    meningitis. According to the Presentence Investigation Report (PSR),

    Defendant had a bout of spinal meningitis 23 years ago, in 1997. PSR at ¶ 83.

    But there is no evidence that Defendant suffers a lingering disability from that

    infection. The lack of evidence matters because a movant under § 3582(c) bears

    the burden of proving he is eligible for relief. Heromin, 2019 WL 2411311, at *2;

    Hamilton, 715 F.3d at 337. Indeed, the BOP classifies Defendant as a care level

    1 inmate, meaning he is under the age of 70 and generally healthy. (See Doc.

    443 at 11-12). Thus, Defendant has not shown that he suffers from a serious

    medical or physical condition “that substantially diminishes the ability of the

    defendant to provide self-care within the environment of a correctional facility

    and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, cmt.

    1(A)(ii).

           Moreover, Defendant is not eligible for compassionate release because the

    sentencing factors under 18 U.S.C. § 3553(a) do not support a further reduction

    in sentence. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. 2 As reflected in the




    2     On June 8, 2016, the Court reduced Defendant’s term of imprisonment from 180
    months to 144 months based on 18 U.S.C. § 3582(c)(2) and Amendment 782 to the
    United States Sentencing Guidelines. (Doc. 412).


                                            4
Case 3:11-cr-00138-TJC-JRK Document 444 Filed 07/29/20 Page 5 of 5 PageID 2967




    PSR, Defendant participated in a major drug trafficking conspiracy involving a

    drug cartel and over 50 kilograms of cocaine. PSR at ¶¶ 5-29, 35, 42. In view of

    all the § 3553(a) factors, further reducing Defendant’s sentence would not be

    consistent with the statutory purposes of sentencing.

            Accordingly, Defendant’s emergency Motion for Compassionate Release

    (Doc. 440) is DENIED. 3

            DONE AND ORDERED at Jacksonville, Florida this 29th day of July,

    2020.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge



    Lc 19

    Copies:
    Counsel of record
    Defendant




    3      To the extent Defendant requests that the Court order home confinement, the
    Court cannot grant that request because the Attorney General has exclusive
    jurisdiction to decide which prisoners to place in the home confinement program. See
    United States v. Alvarez, No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla.
    May 21, 2020); United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a
    district court lacks jurisdiction to grant a request for home confinement under the
    Second Chance Act).


                                              5
